Exhibit 10.4
AMENDMENT TO AGREEMENTS
     THIS AMENDMENT TO AGREEMENTS (this “Amendment”) is made and entered into as
of this 14th day of October, 2010, by and between HAWK CORPORATION, a Delaware
corporation (“Hawk” or the “Company”), FRICTION PRODUCTS CO., an Ohio
corporation (“Friction”), and RONALD E. WEINBERG (“Weinberg”).
RECITALS
     A. Hawk, Friction and Weinberg are parties to a certain Amended and
Restated Employment Agreement, dated as of March 31, 2009, with respect to
Weinberg’s employment by Hawk and Friction as Hawk’s Chief Executive Officer
and/or Chairman of the Board for a period which terminates on December 31, 2014
(the “Employment Agreement”).
     B. Hawk and Weinberg are parties to a certain Split-Dollar Agreement, dated
as of January 23, 1998, as amended by First Amendment to Split-Dollar Agreement,
dated as of December 30, 2008, with respect to two life insurance policies with
Massachusetts Mutual Life (the “Split-Dollar Agreement” and collectively with
the Employment Agreement, the “Agreements”).
     C. Hawk has entered into an Agreement and Plan of Merger, dated as of even
date herewith (“Merger Agreement”), pursuant to which Hawk will become a
wholly-owned subsidiary of Carlisle Companies Incorporated at the Effective Time
(as that term is defined in the Merger Agreement) (the “Transaction”).
     D. Hawk and Weinberg anticipate the termination of Weinberg’s employment
with Hawk and Friction post-Transaction.
     E. In connection with the Transaction and immediately after the Effective
Time (as that term is defined in the Merger Agreement), Hawk, Friction and
Weinberg desire to terminate Weinberg’s employment with Hawk and Friction, the
Employment Agreement and the Split-Dollar Agreement and provide for Weinberg to
receive (i) $1.6 million in a lump sum payment (the “Severance Payment”),
(ii) the use of his current administrative assistant, his current office at
Hawk’s corporate headquarters in downtown Cleveland and his current email
account until June 30, 2011, (iii) the continuation of his medical benefits for
his COBRA period, and (iv) the assignment of the policies under the Split-Dollar
Agreement without any payment (including applicable taxes) by Weinberg in
exchange for the termination of the Employment Agreement.
     ACCORDINGLY, in consideration of the promises hereinafter set forth in this
Agreement, the parties agree as follows:
     1. One business day following the Effective Time, as that term is defined
in the Merger Agreement (the “Employment Agreement Termination Date”),
Weinberg’s employment with Hawk and Friction shall terminate and Hawk shall:

1



--------------------------------------------------------------------------------



 



     (a) pay to Weinberg the Severance Payment in immediately available funds,
less any applicable withholding taxes;
     (b) cause Weinberg to have, until June 30, 2011, (i) the use of his current
administrative assistant (even if Weinberg is working from a location different
from (ii)), (ii) the use of his current office at Hawk’s corporate headquarters
in downtown Cleveland, and (iii) the access to Hawk’s email system with his
current email address, each at no cost to Weinberg;
     (c) provided that Weinberg timely elects COBRA, continue to provide medical
coverage at the same level to which Weinberg is currently entitled under the
existing Hawk medical plans for the duration of Weinberg’s COBRA period and pay
for Weinberg’s COBRA premiums;
     (d) allow Weinberg to retain his cell phone, his cell phone number, his
computer, all personal property in his office, and the phone numbers
216-861-4540 and 216-861-4541;
     (e) assign Massachusetts Mutual Life policy numbers 6251966 and 71395270 in
the face amounts of $3,800,000 and $271,397, respectively (the “Policies”) to
Weinberg pursuant to Section 10(a) of the Split-Dollar Agreement and all right,
title and interest in and to the Policies shall be transferred to Weinberg (the
“Assignment”); and
     (f) make the Assignment, pursuant to the Irrevocable Assignment attached
hereto as Exhibit A, based on the current cash surrender value of the Policies
under Section 10(a) of the Split-Dollar Agreement, without any payment from
Weinberg, net of any tax obligations of Weinberg arising from the Assignment.
For purposes of clauses (b), (c) and (d) above, to the extent such benefits must
be imputed as taxable income to Weinberg, Weinberg is responsible for all
applicable taxes. For purposes of clauses (e) and (f) above, Hawk and Weinberg
agree that the value of the Assignment as determined by Hawk is approximately
$781,000 (such amount to be finally determined on the Employment Agreement
Termination Date which final amount shall be net of any tax obligations of
Weinberg arising from the Assignment), and such value is less than the aggregate
dollar amount of all of the benefits that Weinberg has agreed to forego in
connection with the termination of the Employment Agreement and the Split-Dollar
Agreement, pursuant to Section 2 of this Amendment.
     2. In consideration of the payments and promises in Section 1 of this
Amendment, as of the Employment Agreement Termination Date, (a) the Employment
Agreement will terminate and be of no further effect, except for Sections 8, 9,
10, 11, 12 and 13 of the Employment Agreement (which sections shall survive
termination), and (b) the Split-Dollar Agreement will terminate and be of no
further effect.
     3. This Amendment shall be of no force and effect in the event the
Transaction is not consummated and the Effective Time does not occur.

2



--------------------------------------------------------------------------------



 



     4. Except for the payments and promises in Section 1 of this Amendment and
as may be necessary to enforce the provisions of the Employment Agreement that
survive pursuant to Section 2 of this Amendment, upon the Employment Agreement
Termination Date, Weinberg hereby releases and waives any and all claims he
might have to any compensation or benefits pursuant to the Employment Agreement
or the Split-Dollar Agreement or arising out of or related to termination of the
employment relationship between Weinberg and Hawk and Friction.
     5. Nothing in this Amendment shall interfere or diminish in any manner any
rights to indemnification, advancement of expenses, be held harmless, or
directors’ and officers’ insurance or any similar rights of Weinberg under
Hawk’s Second Amended and Restated Certificate of Incorporation, Hawk’s Amended
and Restated By-laws, the Merger Agreement or otherwise.
     6. The parties intend that the validity, performance and enforcement of
this Amendment shall be governed by the laws of the State of Ohio. In the event
of any claim arising out of or related to this Amendment, or the breach thereof,
the parties intend to and hereby confer jurisdiction to enforce the terms of
this Amendment upon the courts of any jurisdiction within the State of Ohio, and
hereby waive any objections to venue in said courts.
     7. This Amendment shall inure to the benefit of and be binding upon the
parties hereto, their heirs, representatives and successors.
     8. This Amendment may be executed in any number of counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
<Signature page follows>

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set their hand as of the
date first written above.

                                HAWK CORPORATION          
 
             
By:
  /s/ Byron S. Krantz       /s/ Ronald E. Weinberg  
 
             
 
  Byron S. Krantz
Secretary       RONALD E. WEINBERG  
 
              FRICTION PRODUCTS CO.          
 
             
By:
  /s/ Byron S. Krantz          
 
             
 
  Byron S. Krantz
Secretary          

[Signature page: Amendment to Agreements]

4



--------------------------------------------------------------------------------



 



EXHIBIT A
IRREVOCABLE ASSIGNMENT OF SPLIT-DOLLAR POLICIES
THIS ASSIGNMENT, dated this                       day of                       
                   ,                     .
WITNESSETH THAT:
WHEREAS, HAWK CORPORATION (the “Company”) and Ronald E. Weinberg (“Weinberg”)
are parties to that certain Split-Dollar Agreement, dated as of January 23,
1998, as amended (the “Agreement”), which Agreement confers upon Weinberg
certain rights and benefits with regard to one or more policies of insurance
insuring Weinberg’s life;
WHEREAS, Weinberg and the Company have entered into an Amendment to Agreements,
dated as of October 14, 2010 (the “Amendment”) pursuant to which the Company
will assign Massachusetts Mutual Life policy numbers 6251966 and 71395270 in the
face amounts of $3,800,000 and $271,397, respectively (the “Policies”) to
Weinberg pursuant to Section 10(a) of the Agreement and all right, title and
interest in and to the Policies shall be transferred to Weinberg (the
“Assignment”);
NOW, THEREFORE, pursuant to the Amendment, the Company, hereby absolutely and
irrevocably assigns, gives, grants and transfers to Weinberg all of the right,
title and interest in and to the Policies, intending that, from and after this
date, the Company Assignor shall neither have nor retain any right, title or
interest therein or have any further obligations under the Policies.

                  HAWK CORPORATION         the Assignor    
 
                       
 
  By:        
 
  Its:        

ACCEPTANCE OF ASSIGNMENT
     Ronald E. Weinberg hereby accepts the above assignment of all right, title
and interest of the Policies and assumes all obligations under the Policies.

                 
 
         
 
“Assignee”    
 
               
Dated:
               
 
               

5